Citation Nr: 0607695	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to September 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The veteran had a hearing before the Board 
in August 2003 and the transcript is of record.

The case was brought before the Board in September 2004, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to obtain pertinent records then not of 
record. The requested development having been completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1. The veteran's service medical records indicate he was 
treated for complaints of "severe" headaches on two 
occasions and diagnosed with "cephalgia". 

2. The veteran currently has chronic headaches, but there is 
no competent evidence that shows a causal link between the 
headaches and any remote incident of service.


CONCLUSION OF LAW

The veteran's chronic headaches were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

In January 2001, the veteran reopened his claim for service 
connection for chronic headaches claiming that his current 
migraines are a result of in-service toxic gas ingestion, 
allegedly mustard gas. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. 

As for statutory presumptions, claims based on chronic 
effects of exposure to mustard gas together with the 
subsequent development of particular conditions known to be 
caused by mustard gas is sufficient to establish service 
connection for that condition. 38 C.F.R. § 3.316(a). The 
Board notes that the veteran's alleged in-service exposure to 
mustard gas has not been confirmed. In any case, the 
presumption is inapplicable here. Chronic headaches, or 
migraines, are not recognized conditions known to be a by-
product of mustard gas exposure under the applicable law. No 
other statutory presumption is applicable.

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994). The regulation does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure to mustard gas during 
service caused his current condition). Id.

Service connection on a direct basis is established by a 
showing of medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Here, the veteran's service medical records reveal that the 
veteran complained of and was treated for "constant 
headaches" on two occasions, including one instance of 
unconsciousness. In September 1960 the examiner diagnosed the 
veteran with "cephalgia" and noted that the veteran stated 
his headaches began after a pre-service automobile accident. 
In July 1961, the examiner again noted the veteran's 3-1/2 
year history of recurrent headaches since a pre-service 
automobile accident. At that time the veteran alleged the 
headaches resulted in a period of unconsciousness. He was 
observed for two days, upon which he returned to active duty. 
On both instances, all performed tests came back within 
normal limits. No other complaints or treatments appear in 
his service medical records and his August 1961 exit 
examination indicated that he was in overall good health.

Since service, the veteran has been in and out of hospitals 
for a number of non-service-connected conditions, to include 
chronic headaches, as early as 1966. A psychologist's 
February 1978 report noted the veteran's complaints of 
chronic headaches stating as follows:

Further details from his medical history reveal one head 
injury (no unconsciousness) at the age 6, and another 
from an auto accident at age 19 in which he was 
unconscious for several hours and hospitalized for 
observation. He reports onset of headaches from that 
time to present. He also has had heavy drinking for 18 
years, until 1 year ago when he stopped completely.

At that time, an EEG was conducted as "a precautionary 
diagnostic intervention," but the results came back within 
normal limits. 

No additional treatments are recorded until 1993 (although 
complaints of headaches are consistently recorded throughout) 
where, similarly, a 1960's automobile accident is noted in 
the veteran's medical history. The veteran was diagnosed with 
"most likely post-traumatic headaches" in September 1994, 
attributing his current headaches to a 1962 automobile 
accident allegedly occurring while the veteran was on leave 
from service (although the veteran separated from service in 
September 1961). The remainder of the medical records, up to 
June 2002, show continuous treatment by medication for his 
headaches, sometimes classified as "migraines." 

The Board notes that the veteran denies ever suffering a pre-
service head injury, to include an automobile accident. His 
February 1960 entrance examination does not note any 
abnormalities, including migraines. Accordingly, the veteran 
is entitled to the presumption of soundness at the time of 
service enrollment. See 38 C.F.R. § 3.304(b). 

  There is no doubt that the veteran complained of headaches 
during service and has been treated for headaches fairly 
consistently since service.  The crucial inquiry, then, is 
whether the veteran's migraines are the result of some in-
service occurrence. The Board concludes they are not. 
Although the veteran contends that he was never in a pre-
service automobile accident, there is no evidence of any in-
service traumatic injury or event remotely linked to his 
current condition, to include his alleged exposure to mustard 
gas. 

The Board finds compelling that among the voluminous medical 
records submitted in support of the veteran's claim, the 
medical examiners consistently note a past automobile 
accident as the on-set of his present condition. Clearly from 
the medical records, the veteran's current migraines are the 
result of some "trauma." No in-service trauma, however, is 
evidenced by the records. No medical professional, moreover, 
has ever linked his headaches to in-service mustard gas 
exposure or any other remote incident of service.

Also significant is the fact that the veteran originally 
filed for service connection for migraines in September 1966. 
At that time, the veteran was not alleging exposure to 
mustard gas and, even after the claim was filed and denied, 
the veteran was consistently telling treating physicians that 
his headaches were the result of a prior automobile accident. 
It was not until January 2001, when the veteran reopened his 
claim, did he deny ever being in a pre-service automobile 
accident. Although the veteran presently states he was never 
in an automobile accident, he stated otherwise to every 
treating doctor from 1960 to 1994.  For example, when 
hospitalized in November 1963, he related a history of an 
automobile accident that had left him with a dilated pupil.  
Also, despite his current denial, he did present a statement 
in April 1978, in his own handwriting, wherein he stated that 
"Prior to the automobile accident I had that was in 1957 and 
had no bearing on my condition."

Therefore, the medical evidence indicates that the veteran's 
headaches are post-traumatic in origin, but the service 
medical records do not document any in-service trauma.  As 
for the veteran's denial now of any trauma occurring outside 
of his military time, it must be noted that he has 
significant dementia currently, and the statements he 
provided closer in time to the alleged accident have more 
probative weight.

The Board has considered the veteran's statements and those 
submitted by the veteran's friends and relatives. The veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994). He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence). 

Accordingly, in the absence of competent testimony that the 
veteran's chronic headaches are the result of mustard gas 
exposure or some other remote incident of service, the Board 
concludes that service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for migraines must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in March 2001 and November 2004.  Those 
letters advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The November 2004 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  VA tried to obtain his records from the Social 
Security Administration, and the veteran submitted many of 
those records himself to VA. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because there is no competent evidence showing trauma in 
service leading to the veteran's headaches, yet the medical 
evidence indicates his headaches are post-traumatic.  This is 
discussed in more detail above. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to service connection for migraines is denied.

___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


